Matter of Mullings v Lee (2021 NY Slip Op 05060)





Matter of Mullings v Lee


2021 NY Slip Op 05060


Decided on September 23, 2021


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:September 23, 2021

532853
[*1]In the Matter of Andrew Mullings, Petitioner,
vWilliam E. Lee, as Superintendent of Eastern NY Correctional Facility, et al., Respondents.

Calendar Date:September 3, 2021

Before:Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ.

Andrew Mullings, Beacon, petitioner pro se.
Letitia James, Attorney General, Albany (Jennifer L. Clark of counsel), for respondents.

Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Eastern NY Correctional Facility finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Lynch, J.P., Clark, Aarons, Pritzker and Colangelo, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.